DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/10/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 17, and 21 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1,
"wherein the control circuit is further configured to store, in the input/output buffer, data read through sensing operation from a third page out of the plurality of pages in accordance with a third command that includes a sensing operation instruction and, does not include designation of any of the intermediate buffers, and output the data stored in the input/output buffer in accordance with a fourth command that includes an output instruction.";

Claim 17,
" wherein the one or more intermediate buffers further include a second intermediate buffer different from the first intermediate buffer, and
the controller is further configured to correlate the first intermediate buffer to a first thread and the second intermediate buffer to a second thread, issue the first command to the nonvolatile memory in a case of allocating the first thread to a read command from a host or a read process request for internal processing, and issue a second command that includes a sensing operation instruction and designation of the second intermediate buffer to the nonvolatile memory' in a 

Claim 21,
" store, in the first intermediate buffer, data read through sensing operation from the first page in accordance with a first command, a command sequence of the first command including a sensing operation instruction code, a designation code of the first intermediate buffer, and a designation code of the first page; and

store, in the second intermediate buffer, data read through sensing operation from the second page in accordance with a second command, a command sequence of the second command including a sensing operation instruction code, a designation code of the second intermediate buffer, and a designation code of the second page.";

Further, see applicant’s arguments submitted 3/10/2021, pages 12-13 for further explanation of how claim 21 is distinguished from the cited prior art.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
     SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1, 2, 4-11, 17, and 19-27 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135